 In the Matter of MONTGOMERYWARD & Co.andUNITED MAIL ORDER,WAREHOUSE AND RETAIL EMPLOYEESUNION, LOCAL20, AFFILIATEDWITH THE C. I. O.Case No.R-1878.-DecidedJuly 11, 1940Jurisdiction:general merchandising mail-order industry.Investigation and Certification of Representatives:existence of question : dis-'pute as to appropriate unit; election necessary.Unit Appropriatefor CollectiveBargainingEmployees at one of several mail-order warehouses in same areaheldto be appropriate where union organization has not extended beyond suchunit although all employees in said area are eligible to membership in theunion and Company requested a larger unit.Mr. John A. Barr, Mr. Walker Smith,andMr. William Powell,ofChicago, Ill., for the Company.Mr. Francis HeislerandMr. Stanley F. Evans,of Chicago, Ill., forthe Union.Mr. Eugene R. Thorrens,of counsel to the Board.,DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THECASEOn April 1, 1940, United Mail Order, Warehouse and Retail Em-ployees Union, Local 20, affiliated with the C. I. 0., herein calledthe Union, filed with the Regional Director for the Thirteenth Region(Chicago, Illinois) a petition alleging that a question affecting com-merce had arisen concerning the representation of employees ofMontgomery Ward & Co., Chicago, Illinois, herein called the Com-pany, and requesting an investigation and certification of representa-tives pursuant to Section 9 (c) of the National Labor Relations Act,49 Stat. 449, herein called the Act.On May 8, 1940, the NationalLabor Relations Board, herein called the Board, acting pursuant toSection 9 (c) of the Act and' Article III, Section 3, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,ordered an investigation and authorized the Regional Director toconduct it and to, provide for an appropriate hearing upon duenotice.25 N. L.R. B., No. 42.318 MONTGOMERY WARD & CO.319On May 13, 1940, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company and the Union.On May 20, 1940, at the request of the Company, the Regional Direc-tor issued an order and notice of postponement.Pursuant thereto,a hearing was held on June 6 and 7, 1940, at Chicago, Illinois, beforeRobert R. Rissman, the Trial Examiner duly designated by theBoard.The Company and the Union were represented by counsel,participated in the hearing, and were afforded full opportunity tobe heard, to examine and cross-examine witnesses, and to introduceevidence bearing upon the issues.During the course of the hearingthe Trial Examiner made several rulings on motions and on objec-tions to the admission of evidence.The Board has reviewed the rul-ings of the Trial Examiner and finds that no prejudicial errors werecommitted.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OFFACT1.THE BUSINESS OF THE COMPANYMontgomery Ward & Co., an Illinois corporation having its prin-cipal executive offices in Chicago, Illinois, is engaged in the purchase,sale, and distribution of general merchandise," through the media ofsnail-order houses, catalog-order offices, and retail stores.In con-nection with such distribution the Company operates- 9 mail-orderhouses, 4 factories, and over 600 retail stores scattered throughoutthe United-States.This proceeding is concerned solely with employ-ees of the Schwiiul Warehouse at Chicago, Illinois, which is a partof an organization known as the Chicago Mail Order House. TheChicago Mail Order House consists of the Company's principal ad-ministration building at 618 West Chicago Avenue and three branchbuildings, including the Schwinn Warehouse, located in various sec-tions of Chicago at each of which the Company maintains merchandisestocks for distribution' to its retail stores and mail-order customers .2The Schwinn Warehouse, which is thus a branch of the Chicago MailOrder House, serves principally as a retail pool where merchandise isreceived from factories and vendors and segregated for distribution tothe Company's retail stores in the vicinity.In addition to the ChicagoMail Order House proper, the Company maintains facilities in fourother buildings in Chicago for clerical, accounting, and administrative'The merchandise handled by the Company includes clothing,dry goods,furniture, homefurnishings,household equipment,plumbing,heating, and farm equipment and supplies,building materials,jewelry,musical instruments,automobile accessories,electrical supplies,books, stationery,drugs, cosmetics,sporting goods, luggage, tools,hardware,and othergoods.2The other two branches are known as the Phingsten Warehouse and the North PierWarehouse. 320DECISIONS OF NATIONAL LABOR RELATIONS BOARDpurposes, and for the warehousing of samples, and overflow merchan-dise from one of its retail stores.The Company also operates severalcatalog-order offices in the Chicago area.At these offices no merchan-dise is carried on hand; customers select merchandise from Companycatalogs and place orders f or future delivery with order takers sta-tioned there.In the Schwinn Warehouse building the Companymaintains a catalog-order office which is operated independently ofother Schwinn Warehouse activities.Orders placed at this officeare filled by the Company at its Chicago Avenue main building.During the fiscal year ending January 31, 1940, the Company pur-chased merchandise having a total value of approximately $358,-943,630and its sales netted approximately $463,832,750.Themerchandise distributed through the Schwinn Warehouse is receivedfrom more than one thousand vendors, the majority of whom arelocated outside the State. of Illinois, and the greater part of suchmerchandise is shipped from the Schwinn Warehouse outside Illinois.Such shipments are sent, apart from mail-order customers, to 374 ofthe Company's retail stores located in 23 States.H. THE ORGANIZATION INVOLVEDUnited Mail Order, Warehouse and Retail Employees Union, Local20, affiliated with the C. I. 0., is,a labor organization chartered by theUnited Retail and Wholesale Employees of America, affiliated withthe Congress of Industrial Organizations.The Union admits tomembership employees of the Company in the Chicago area.III.THE QUESTION CONCERNING REPRESENTATIONShortly before the filing of the petition, the Union notified theCompany that it represented a majority of the Company's employeesat the Schwinn Warehouse and requested recognition as bargainingrepresentative.The Company questioned whether the Union repre-sented a majority of such employees and refused to recognize theUnion until the Board determined the appropriate unit for collectivebargaining purposes.We find that a question has arisen concerningthe representation of employees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce. MONTGOMERY WARD &CO.321V. TIIEAPPROPRIATE UNITIn its petition the Union alleged that employees at the SchwinnWarehouse of the Company, except "supervisors and foremen, andofficers who exercise the right to hire and discharge," constitute anappropriate unit.The Company asserted, at the hearing that a unit comprising allof its employees in the Chicago area, or, as an alternative, thosewithin the Chicago Mail Order House proper, would be appropriate.The Union began to organize the Company's employees in theChicago area about December 1939.As the result of its drive, itset up a separate division of the Company's employees at the SchwinnWarehouse, where approximately 300 non-supervisory employees areemployed.These employees have their own officers, bargaining com-mittee, and separate membership meetings.The Union has notcompleted organization of the Company's employees located elsewherein the Chicago area and so far as appears, no other labor organ-ization has organized any of them.Although membership in theUnion is not restricted to Schwinn Warehouse employees, the Unionplans to organize other employees in separate divisions, accordingto the place of their employment.In support of the Company's request for a larger unit, at thehearing the personnel manager of the Chicago Mail Order House,S.M. Boyden, and Lawrence Jones, the Company's general mail-order personnel manager, described the nature of the Company's op-erations in the Chicago area. In general, the Company maintainsa stock of merchandise at its main location in the Chicago area, 618West Chicago Avenue, to service mail-order customers and its retailstores.Owing to lack of space there, the Company utilizes, amongother places, the SchwinnWarehouse, located about 4 or 5 milesfrom the Chicago Avenue building, to accommodate its overflow mer-chandise.The Schwinn Warehouse, although also engaged in servic-ing mail-order customers, operates as a retail pool, where merchandiseis segregated for distribution to the Company's retail stores.TheCompany engages in substantially the same type of activities at theSchwinn Warehouse and at 618 West Chicago Avenue, namely theservicing of mail-order customers and retail stores, employs stockmen,order fillers, supply boys, checkers, packers, typists, comptometeroperators, and others at both locations, and transfers employees backand forth between the Chicago Avenue building and the SchwinnWarehouse.All employees of the Chicago Mail Order House arehired at the Chicago Avenue employment and personnel office.Within the Chicago Mail Order House, which has a pay roll con-sisting of approximately 5,380 employees, the Company maintains a 322DECISIONS, OF -NATIONAL LABOR RELATIONS BOARDuniform personnel policy.Thus, the same working conditions obtainthroughout the Chicago Mail Order House, and, the Company con-tends, it should be subject to unified collective bargaining negoti-ations.Under all the circumstances, we are of the opinion that the em-ployees involved herein could function effectively either together withthe remaining employees of the Chicago Mail Order House, or as aseparate unit for the purposes of collective bargaining.However,although one unit composed of the employees of the Chicago MailOrder House might reasonably be considered appropriate for thepurposes of collective bargaining, the extent to which unionorganization has proceeded in the Chicago Mail Order House pre-cludes such a finding. Since organization of the Company'semployees in the Chicago area has extended to date only to theemployees of the Schwinn Warehouse unit, and since the Union isthe only labor organization existing among the Company's Chicagoemployees, we find the unit requested by the Union to be appropriate.3To find otherwise would be to deny collective bargaining to theSchwinn Warehouse employees until all the employees of the Companyconstituting the Chicago Mail Order House had been organized.-There -remains for consideration the question of whether certainspecific groups of employees within the Schwinn Warehouse shouldbe included in the unit.The Union desires that three fringe groups, consisting of approx-imately 14 head stockmen, 4 cafeteria employees, and 3 catalog-officeemployees, all of whom work at the Schwinn Warehouse, be includedin the appropriate unit.At the hearing the Company took noposition with respect to the inclusion or exclusion of the three fringegroups.The head stockmen are paid on an hourly basis like ordinaryemployees, but have charge of the maintenance of a particular line ofmerchandise, are assisted in their work by one or two stockmen orassistant stockmen, and exercise minor supervisory functions.Theirposition is analogous to that of six sub-supervisors, a merchandisetransfer supervisor, an engineer, and a head timekeeper at theSchwinn Warehouse who are also paid on an hourly basis, have otheremployees under them, and exercise minor supervisory functions.The Union did not specifically request the inclusion or exclusion ofthe latter group, but in its petition asks for the exclusion of super-visory employees generally.Under these circumstances since there3See, for example,Matter of American Tobacco Co, Inc.andCommittee for IndustrialOrganization,Local No.472,9 N L. R.B. 579(one of six plants) ;Matter of New EnglandSpun Silk Corp.andFederal Union of Textile Workers,11 N L R B 852 (one of two mills)Matter of The Texas CoandOilWorkers Int Union Local #280,11 N L R B 925 (oneof ten districts in one of five divisions of company's operations) MONTGOMERY WARD & CO.323is, nomaterial distinction between the two groups of minor super-visory employees, we shall exclude all of them from the unit.4The three catalog-office employees, including the manager of suchoffice, take orders which are filled at the Company's Chicago Avenuebuilding.Although the catalog-order office is operated independ-ently of other Schwinn Warehouse activities, since the order takersare employees of the Company who work in the Schwinn Warehouse.building and are thus eligible to membership and participation inthat division of the Union, we shall include them in the appropriateunit.The four cafeteria workers referred to above are attached to thepay roll of the main cafeteria at the Company's main building onChicago Avenue, and a substantial portion of their working time isspent there.Food is prepared at the Chicago Avenue location,transported by truck to the Schwinn Warehouse, and served there toCompany employees by the four cafeteria workers.After lunch,-they return with the dishes to the main cafeteria quarters, where thedishes are washed.Since the four cafeteria workers are not on theSchwinn pay roll and are eligible to membership and participationin the Union at the Chicago Avenue building, we shall exclude themfrom the appropriate unit.We find that all employees of the Company at its Schwinn Ware-house, Chicago, Illinois, including catalog-office employees but ex-cluding supervisory employees on its time-card pay roll, cafeteria em-ployees, ledger and supervisory pay-roll employees, constitute anappropriate unit, and that said unit will insure to the employees ofthe Company the, full benefit of their right to self-organization andto collective bargaining and otherwise effectuate the policies of theAct.VI.THE DETERMINATION OF REPRESENTATIVESAt the hearing there was introduced in evidence a statement of theBoard's Regional Director concerning the claim of representationmade by the Union.This statement reveals that the Company's payroll of May 16, 1940, includes at least 142 employees at the SchwinnWarehouse within the appropriate unit whose names appear on signedauthorization and membership cards.' ,We find that the question, ofi In accordance with the Union's request and our customary practice, we shall excludeemployees on the Company's ledger or executive pay roll and employees on its supervisorypay roll at the Schwinn Warehouse from the appropriate unitAt the time of the hearingthe Company employed approximately 10 or 15 Schwinn Warehouse employees temporarilyat its Chicago Avenue buildingThey are a part of the appropriate unit and shall beeligible to vote in the election hereinafter directed5All the cards submitted by the Union to the Regional Director, except 13 which areundated, bear dates in the period beginning December 1939 and extending to April 1940,inclusive.The Company objected to the introduction of the statement on the groundthat it was hearsay. It was received, however, as part of the Regional Dnector's investi-gation of the substantiality of the Union's claim and not as a basis for certification uponthe record. 324DECISIONS OF NATIONAL LABOR RELATIONS BOARDrepresentation which has arisen can best be resolved in an election bysecret ballot.We shall accordingly direct that such election be held.All persons in the appropriate unit employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, including employees who did not work during such pay-rollperiod because they were ill or on vacation, and employees who werethen or have since been temporarily laid off, but excluding those whoshall have since quit or been discharged for cause, shall be eligibleto vote.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of Schwinn Warehouse employees of Montgomery Ward &Co., Chicago, Illinois, within the meaning of Section 9 (c) and Sec-tion 2 (6) and (7) of the National Labor Relations Act.2.All employees of the Company at its Schwinn Warehouse, Chi-cago, Illinois, including catalog-office employees, but excluding sup-ervisory employees on its time-card pay roll, cafeteria employees,ledger and supervisory pay-roll employees, constitute a unit appro-priate for the purposes of collective bargaining; within the meaningof Section 9 (b) of the National Labor Relations Act.DIRECTION OF ELECTION .By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 2, asamended, it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Montgomery Ward ,-Q, Co., Chicago, Illinois, an election by secretballot shall be conducted as early as possible but not later than thirty(30) days from the date of this Direction of Election, under the direc-tion and supervision of the Regional Director for the ThirteenthRegion, acting in this matter as agent for the National Labor Rela-tions Board and subject to Article III, Section 9, of said Rules andRegulations, among all employees of the Company at its SchwinnWarehouse', including catalog-office employees, who were employedduring the pay-roll period immediately preceding the date of thisDirection, including employees who did not work during such pay-roll MONTGOMERYWARD&CO.325period because they were ill or on vacation, and employees who werethen or shall have since been temporarily laid off, but excludingsupervisory employees on its time-card pay roll, cafeteria employees,ledger, and supervisory pay-roll employees, and excluding employeeswho shall have since quit or been discharged for cause, to determinewhether or not said employees desire to be represented by UnitedMail Order, Warehouse and Retail Employees Union, Local No. 20,affiliatedwith the C. I. 0., for the purposes of collective bargaining.MR. WILLIAM M. LEISERSON took no part in the consideration of theabove Decision and Direction of Election.283036-42-vol. 25-22